Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5,  7-10, 12-15 and 17-20 are objected to because of the following informalities: 
Claim 3, line 11, should “the performance weight of a task” be either --“the performance weight of the task-- or --a performance weight of a task--? Also see claims 12 and 17.
Claim 4, line 2, before “machine”, should “a” be --the--? See “a machine learning module” in line 6 of claim 1. Also see claims 7, 13 and 18.
Claim 9, line 6, before “future”, should “a” be --the--?
Claim 10, line 1, “said determining” lacks proper antecedent basis.
Claims 5, 8, 14, 15, 19 and 20 depend on objected claims and inherit the same deficiencies.  
Applicant is advised to review entire claims for further corrections required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the applicant regards as his invention.

Claims 3-10, 12-15 and 17-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 	The rejected claims are written in Markush type and the use of “comprising” (for example; see claim 3, line 3; claim 12, lines 4-5; and claim 17, lines 4 a group comprising  ) for Markush makes claims indefinite. Ex parte Morrel 100 USPQ 317. Further, “a group” should have been --the group—. See MPEP 803.02 and 2173.05(h).
Claims 6, 15 and 20, the term “may” is indefinite.
Claim 10, lines 5 and  6, “it” is not clear. “an amount of time that it takes” will be treated as --an amount of time that takes-- for the prior art rejection.
Dependent claims 4-5, 7-9, 13, 14, 18 and 19 are rejected for fully incorporating the deficiencies of their base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 2018/0046510, Boss hereinafter) in view of Tankersley et al. (US 2018/0024901, Tankersley hereinafter) and Bura et al. (US 10,719,206, Bura hereinafter).


As to claim 1, Boss teaches  a computer-implemented method (e.g., See FIG. 2) implemented by at least one hardware processor (e.g., see FIG. 1) comprising: 
presenting a user interface (e.g., “an application”) to a user on a computer system (e.g., “a user device (e.g., user device 50)”), the user interface including at least one computing element (e.g., one of the “tasks or processes of an application “) that requires an allocation of resources of a server to perform a function (e.g., para 38, “measurable factor (e.g., execution time in seconds) associated with the performance of one or more tasks or processes of an application (also referred to herein as an application task)”, “ performance parameter is associated with the performance of an application task on a user device (e.g., user device 50) “, “Baseline performance parameters may include, for example, the time it takes to open or close emails, the time it takes to create a text message, the time it takes to create a calendar entry”); 
receiving performance data (e.g., “performance parameters”)  associated with the user interface (e.g., para 39, “a KPI generator 60 for determining standard KPIs for application tasks based on baseline performance parameters of the application tasks”); 
running, on the at least one hardware processor, a machine learning modelpotential performance degradation issue (e.g., “detection of performance degradation”) associated with the user interface (e.g., para 68, “a change in focus of active applications or application tasks is detected”. Step 402 may be implemented by degradation prevention module 64”, “Upon detecting this change in focus, degradation prevention module 64 causes application priorities to be calculated or recalculated”, “for a user-driven algorithm” and “406, performance parameters of priority applications or priority application tasks are measured. Step 406 may be implemented by the degradation prevention module 64.”, “degradation prevention module 64 measures performance parameters of only select priority applications or priority application tasks” , “continuously measures the performance parameters until a change in application focus (step 402 in FIG. 4) is detected, and the system then reevaluates the priority of active applications “, “measured performance parameter values from step 404 are compared to KPIs associated with the priority applications at issue to determine if the measured performance parameter value is outside of (has fallen below) an associated performance threshold value defined by the KPIs”, “At step 410, upon detection of performance degradation at step 408, instructions are sent to the OS to modify shared resource allocations to address the degradation determined at step 408. “, “the degradation prevention module 64 may instruct the OS of the user device 50 to change the amount of CPU resources allocated to the email application” in para 71-73).
Boss teaches  further in response to a future performance issue (e.g., “to determine if one or more of the performance parameters has fallen below a performance threshold value of an associated KPI”) associated with the user interface, responsively modifying   a computing element (e.g.,para 58, “If degradation prevention module 64 determines that an application task has fallen below a tolerance threshold value (performance threshold value) set in the associated KPI, the degradation prevention module 64 signals the OS of the user device 50 to increase the priority that the application gets for the device's central processing unit (CPU), associated network, memory, or other resource” and  “newly prioritized application tasks are monitored to determine if one or more of the performance parameters has fallen below a performance threshold value of an associated KPI, and instructions are sent to the OS to modify an allocation of shared resources to address the degradation in performance of the newly prioritized applications or application tasks.” in para 74).
However, Boss does not teach the machine learning model for predicting; and in response to predicting the future performance issue associated with the user interface, responsively modifying or disabling a computing element in the user interface.
Tankersley teaches a machine learning model for predicting, based on said received performance data (e.g., “KPI values or machine data used for deriving KPI values and which may be based on historical data, simulated data”), a future potential performance degradation issue associated with the user interface (e.g., para 971, “user input and where the threshold value may remain at that specified value until a different threshold value is provided by user input. In other implementations, the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks).”  and  “Training window selector 34692 can enable the user to define the ‘training window’ (e.g., a chronological interval) of training data (including but not limited to KPI values or machine data used for deriving KPI values and which may be based on historical data, simulated data, example data or other data or combination of data) to be considered in predicting one or more expected KPI values.” ,“a predicted value can be computed, reflecting the expected/predicted KPI value on the eighth day (reflecting, for example, that CPU usage of the service or one or more entities providing the service is expected to increase significantly at 2:00 PM on the eighth day as well)” inn para 1040-1041); and in response to predicting a future performance issue (e.g., “under the condition that Service D has no KPI comparable to the KPI identified as the data source for widget”) associated with the user interface, responsively modifying  (e.g., “swapping of widget data sources”, “a modified widget”) a computing element in the user interface (e.g., para 1474, “substitution or swapping of widget data sources, and particularly where swap-in KPIs were successfully matched for each widget. If, instead, no swap-in KPI could be successfully matched to a widget such as 47348, a modified widget, a placeholder for the widget, “, “Interface portion 47360 may replace interface portion 47334 of FIG. 47D7 under the condition that Service D has no KPI comparable to the KPI identified as the data source for widget corresponding to widget 47348 in the base dashboard”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boss by adopting the teachings of Tankersley  to have   running, on the at least one hardware processor, a machine learning model for predicting, based on said received performance data, a future potential performance degradation issue associated with the user interface; and in response to predicting a future performance issue associated with the user interface, responsively modifying a computing element in the user interface in order  “ to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions” (See Tankersley, para 306).
Bura teaches in response to  a future performance issue (e.g., “analyze the aggregated local unresponsive interaction information “) associated with the user interface  (e.g., one of “the display pages”), responsively modifying or disabling (e.g., ““to remove”)  a computing element (e.g., “the element identified as unresponsive”) in the user interface (e.g., col. 8, lines 15-24, “The interaction analysis component 130 may be configured to aggregate the local unresponsive interaction information and analyze the aggregated local unresponsive interaction information to identify unresponsive elements of the display pages” and  “determining a modification to the display page in response to the collected unresponsive interaction information. For example, the display page may be modified to add a link such that interacting with the identified element produces a change in the display page. In another example, the display page may be changed to remove the element identified as unresponsive. According, aspects of the present disclosure further relate to modifying the display page according to the determined modification” in col. 3, lines 55-62). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Boss  and Tankersley by  adopting the teachings of  to have Bura to have   running, on the at least one hardware processor, a machine learning model for predicting, based on said received performance data, a future potential performance degradation issue associated with the user interface; and in response to predicting a future performance issue associated with the user interface, responsively  disabling a computing element in the user interface in order to have  “ automatically modifying aspects of the page display associated with the interactive element. Automatically modifying aspects of the page display makes the interface to the user computing device faster because the user is not wasting computer time by missing the interactive display item, which may occur multiple times” (See Bura, col. 5, lines 20-26).

As to claim 2, Boss teaches   wherein the at least one computing element comprises a user interface widget, a web page, a task, an application program interface (API) , or a server (e.g., para 74, “instructions are sent to the OS to modify an allocation of shared resources to address the degradation in performance of the newly prioritized applications or application tasks” and “the degradation prevention module 64 signals the OS of the user device 50 to increase the priority that the application gets for the device's central processing unit (CPU), associated network, memory, or other resource” in para 58).  

As to claim 3, Boss teaches further  detecting an occurrence of a performance degradation issue in the computer system (e.g., para 5, “determining that one or more of the performance parameters of the one or more application tasks falls below a performance threshold value of an associated Key performance indicator (KPI). The determination indicates degradation in performance of at least one of the first application and second application”); and in response, evaluating data (e.g., “measuring performance parameters”) comprising data selected from a group comprising: users  (e.g., “multiple users “) that are logged in to a computer system and what widgets or tasks the users are executing (e.g. para 5, “measuring performance parameters for one or more application tasks of the first and second applications” and “utilize KPI server 90 to provide multiple users with KPI data for use with their user device degradation prevention modules (e.g., degradation prevention module 64)” in para 76 ); a class of users  (e.g., “multiple users “) affected by the detected occurrence of a performance degradation issue (e.g., para 76 , “utilize KPI server 90 to provide multiple users with KPI data for use with their user device degradation prevention modules (e.g., degradation prevention module 64)”) ; current executing tasks  (e.g., “application tasks “) that are involved or affected by the detected performance degradation; and a performance weight of an executing task (e.g., para 20, “a system measures baseline response times or key performance indicators (KPIs) for application tasks of each prioritized application on a plurality of devices, and maintains these baseline KPIs by continuously monitoring and adjusting resource allocations and ensuring that the user never experiences a performance lag due to multitasking”).However, Boss and Bura do not teach a performance weight of widget, the performance weight of a task computed as a sum of one or more performance weights of widgets corresponding to the executing task.  Tankersley teaches a performance weight of widget, the performance weight of a task (e.g., “the performance of the services”, “The weight of a KPI”),  computed as a sum of one or more performance weights of widgets (e.g., “The weight of a KPI may affect the influence a value of the KPI has on the calculation of an aggregate KPI value (e.g., score).””) corresponding to the executing task (e.g., para 1184, “an aggregate key performance indicator (KPI) that spans multiple services and a GUI to configure an aggregate KPI to better characterize the performance of the services. The GUI may enable a user to select KPIs and to adjust weights (e.g., importance) associated with the KPIs. The weight of a KPI may affect the influence a value of the KPI has on the calculation of an aggregate KPI value (e.g., score).”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boss and Bura by adopting the teachings of Tankersley  “ to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions” (See Tankersley, para 306).


As to claim 4,  Boss teaches receiving, as input to a machine learning model, said evaluated data(e.g., “utilizes a KPI rules module 93 for determining standard KPIs”), said machine learning model for  said future potential performance degradation issues (e.g., para 43, “the KPI server 90 is configured to generate standard KPIs for applications and distribute the KPIs to user devices (e.g., the user device 50) for use with user device degradation prevention modules (e.g., module 64)”)”,  “a KPI generator 98 that utilizes a KPI rules module 93 for determining standard KPIs for the application tasks based on the baseline performance parameters of the application tasks”). However, Boss and Bura do not explicitly teach training, using said evaluated data, said machine learning model for predicting said future potential performance degradation issues. Tankersley teaches receiving, as input to a machine learning model, said evaluated data; and training, using said evaluated data (e.g., para 971, “user input and where the threshold value may remain at that specified value until a different threshold value is provided by user input. In other implementations, the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks).”)  , said machine learning model for predicting (e.g., “predicting one or more expected KPI values”)  said future potential performance degradation issues (e.g., para 971, “ thresholds may enable users (e.g., IT managers) to indicate a range of values corresponding to a state and when the KPI value falls within the range, an alert or some other action may be initiated”and  “Training window selector 34692 can enable the user to define the ‘training window’ (e.g., a chronological interval) of training data (including but not limited to KPI values or machine data used for deriving KPI values and which may be based on historical data, simulated data, example data or other data or combination of data) to be considered in predicting one or more expected KPI values.” ,“a predicted value can be computed, reflecting the expected/predicted KPI value on the eighth day (reflecting, for example, that CPU usage of the service or one or more entities providing the service is expected to increase significantly at 2:00 PM on the eighth day as well)” in para 1040-1041). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boss and Bura by adopting the teachings of Tankersley  “ to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions” (See Tankersley, para 306).


As to claim 5, Boss and Bura do not teach training said machine learning model, using said evaluated data and activities associated with the use of widgets in the user interface by different users performing a variety of tasks, to learn which usage of widgets successfully accomplish each task and which usage of widgets result in a performance degradation issue. However, Tankersley teaches training said machine learning model, using said evaluated data  (e.g., para 971, “ the thresholds may be static thresholds with specific values for the thresholds provided by user input and where the threshold value may remain at that specified value until a different threshold value is provided by user input. In other implementations, the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks).) and activities associated with the use of widgets  (e.g., “one or more KPI widgets “) in the user interface by different users performing a variety of tasks (e.g., para 361, “The service-monitoring dashboard displays one or more KPI widgets. Each KPI widget can provide a numerical or graphical representation of one or more values for a corresponding KPI indicating how an aspect of a service is performing at one or more points in time” and “GUI 3900 includes a configuration interface 3906 to display a set of selectable thumbnail images (or icons or buttons) 3911 representing different types or styles of KPI widgets” in para 1344) , to learn which usage of widgets successfully accomplish each task and which usage of widgets result in a performance degradation issue (e.g.,  e.g., para 1040, “Training window selector 34692 can enable the user to define the ‘training window’ (e.g., para 1040-1041, “a chronological interval) of training data (including but not limited to KPI values or machine data used for deriving KPI values and which may be based on historical data, simulated data, example data or other data or combination of data) to be considered in predicting one or more expected KPI values. “  ,“a predicted value can be computed, reflecting the expected/predicted KPI value on the eighth day (reflecting, for example, that CPU usage of the service or one or more entities providing the service is expected to increase significantly at 2:00 PM on the eighth day as well)” and “health score on such a page may change (e.g., to yellow, orange, or red), upon selecting such a health score the next level down (by default) may simply present another glass table (which may, for example, depict a process layout for that particular service with the KPI widgets  for that particular service clicked on)” in para 1403). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boss and Bura by adopting the teachings of Tankersley  “ to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions” (See Tankersley, para 306).


As to claim 6, Boss and Bura do not teach wherein a user task is represented as an ordered sequence of a plurality of widgets via which a user may navigate through a displayed user interface to accomplish a goal, said method further comprising: collecting, by a performance monitor run on said at least one hardware processor, data about the use of widgets; running said machine learning model to analyze said data about the use of said widgets as said data is collected; and determining an ordering of use of said widgets that successfully accomplish the user task without resulting in a performance degradation issue.  However,  Tankersley teaches wherein a user task is represented as an ordered sequence of a plurality of widgets via which a user may navigate through a displayed user interface to accomplish a goal (e.g., para 1411, “displays the unlocked widgets (e.g., service-related KPI widgets, adhoc KPI widgets) in a serial order in the modifiable dashboard template 4669. In one implementation, the order is based when the widgets were added to the modifiable dashboard template 4669.”) , said method further comprising: collecting, by a performance monitor run on said at least one hardware processor, data about the use of widgets; running said machine learning model to analyze said data about the use of said widgets as said data is collected (e.g., para 1040-1041, “a chronological interval) of training data (including but not limited to KPI values or machine data used for deriving KPI values and which may be based on historical data, simulated data, example data or other data or combination of data) to be considered in predicting one or more expected KPI values. “ and “computer processing determines whether one or more candidate KPIs/data sources is a match to serve as the data source for a swap-in widget “ in para 1460); and determining an ordering of use of said widgets that successfully accomplish the user task without resulting in a performance degradation issue (e.g., para 1411, “the order is based on the last KPI state that is associated with the particular widget”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boss and Bura by adopting the teachings of Tankersley  “ to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions” (See Tankersley, para 306).

As to claim 7, Boss and Bura do not teach receiving, as input to a machine learning model, said evaluated data; and training, using said evaluated data, said machine learning model for determining a performance degrading threshold amount for use in predicting said future potential performance degradation issue. However,  Tankersley teaches receiving, as input to a machine learning model, said evaluated data; and training, using said evaluated data, said machine learning model for determining a performance degrading threshold amount for use in predicting said future potential performance degradation issue (e.g., para 1040-1041, “a chronological interval) of training data (including but not limited to KPI values or machine data used for deriving KPI values and which may be based on historical data, simulated data, example data or other data or combination of data) to be considered in predicting one or more expected KPI values. “  ,“a predicted value can be computed, reflecting the expected/predicted KPI value on the eighth day (reflecting, for example, that CPU usage of the service or one or more entities providing the service is expected to increase significantly at 2:00 PM on the eighth day as well)” and “health score on such a page may change (e.g., to yellow, orange, or red), upon selecting such a health score the next level down (by default) may simply present another glass table (which may, for example, depict a process layout for that particular service with the KPI widgets  for that particular service clicked on)” in para 1403 ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boss and Bura by adopting the teachings of Tankersley  “ to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions” (See Tankersley, para 306).

As to claim 8, Boss and Bura do not teach wherein the threshold amount comprises a pre- determined response time to display a particular widget or set of widgets, the threshold amount being further based on a user role . However,  Tankersley teaches wherein the threshold amount comprises a pre- determined response time to display a particular widget or set of widgets, the threshold amount being further based on a user role (e.g., para 887, “Request Response Time. A user may provide input indicating that the Request Response Time KPI is the most important KPI and may assign a weight of 10 to the Request Response Time KPI”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boss and Bura by adopting the teachings of Tankersley  “ to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions” (See Tankersley, para 306).

As to claim 9, Boss and Bura do not teach receiving, as input to said machine learning model, historical data representing users' historical interaction with the widgets in the user interface to determine which widget and which capabilities of the widget are necessary to perform a task; and training, using said historical data, said machine learning model for determining an imminency of a future potential performance degradation issue.  However,  Tankersley teaches receiving, as input to said machine learning model, historical data representing users' historical interaction with the widgets in the user interface to determine which widget and which capabilities of the widget are necessary to perform a task; and training, using said historical data, said machine learning model for determining an imminency of a future potential performance degradation issue (e.g., para 1040-1041 , “the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks).” and  “Training window selector 34692 can enable the user to define the ‘training window’ (e.g., a chronological interval) of training data (including but not limited to KPI values or machine data used for deriving KPI values and which may be based on historical data, simulated data, example data or other data or combination of data) to be considered in predicting one or more expected KPI values.” ,“a predicted value can be computed, reflecting the expected/predicted KPI value on the eighth day (reflecting, for example, that CPU usage of the service or one or more entities providing the service is expected to increase significantly at 2:00 PM on the eighth day as well)”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boss and Bura by adopting the teachings of Tankersley  “ to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions” (See Tankersley, para 306).

As to claim 10, Boss and Bura do not teach wherein said determining the performance weight of the widget is based on at least one of: a response time of the function to the user, an elapsed time to complete an operation associated with the function, a roundtrip of an API called by the function, an amount of time that it takes a central processing unit of a computing device displaying the user interface to implement the computing element, and an amount of time that it takes a central processing unit of the server to execute the function.  However,  Tankersley teaches wherein said determining the performance weight of the widget is based on at least one of: a response time of the function to the user, an elapsed time to complete an operation associated with the function (e.g., “the Request Response Time KPI is the most important KPI and may assign a weight of 10 to the Request Response Time KPI”), a roundtrip of an API called by the function, an amount of time that it takes a central processing unit of a computing device displaying the user interface to implement the computing element, and an amount of time that it takes a central processing unit of the server to execute the function (e.g., para 887, “a Web Hosting service may have three KPIs: (1) CPU Usage, (2) Memory Usage, and (3) Request Response Time. A user may provide input indicating that the Request Response Time KPI is the most important KPI and may assign a weight of 10 to the Request Response Time KPI”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boss and Bura by adopting the teachings of Tankersley  “ to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions” (See Tankersley, para 306).

As to claim 11, see rejection of claim1 above. Boss teaches further a computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media (See FIG. 1). 


As to claims 12-15, see rejection of claims 3-6 above.

As to claim 16, see rejection of claim 1 above. Boss teaches further a system comprising at least one processor comprising hardware, the at least one processor (see FIG. 1).


As to claim 17, see rejection of claim 3 above . Boss  and Bura do not teach wherein the at least one computing element comprises a user interface widget. Tankersley teaches wherein the at least one computing element comprises a user interface widget (see rejection of claim 3 above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boss and Bura by adopting the teachings of Tankersley  “ to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions” (See Tankersley, para 306).

As to claims 18-20, see rejection of claims  4-6 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramakumar et al. (US 2012/0233312) discloses “A method of managing delivery of content to end users of an application executing on an application server”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194